Case 2:21-cv-06558-MWF-KS Document 13 Filed 08/16/21 Page 1 of 4 Page ID #:38


   1   STEPHEN YAGMAN (SBN 69737)
       filing@yagmanlaw.net
   2   YAGMAN + REICHMANN, LLP
       333 Washington Boulevard
   3   Venice Beach, California 90292-5152
       (310) 452-3200
   4
   5
       JOSEPH REICHMANN (SBN 29324)
       filing@yagmanlaw.net
   6   YAGMAN + REICHMANN, LLP
       333 Washington Boulevard
   7   Venice Beach, California 90292-5152
       (310) 452-3200
   8
       Attorneys for Plaintiffs
   9
                               UNITED STATES DISTRICT COURT
  10
                          CENTRAL DISTRICT OF CALIFORNIA
  11
                                        WESTERN DIVISION
  12
       R.J. BEABER and A.W. CLARK,              2:21-cv-06558-CAS(KSx)
  13
                          Plaintiffs,
  14                                               EX PARTE APPLICATION FOR
                          v.                         ORDER TO SET BRIEFING
  15                                              SCHEDULE AND HEARING DATE
       SHIRLEY N. WEBER, as California            FOR PLAINTIFFS' MOTION FOR
  16   Secretary of State,                         DECLARATORY RELIEF AND
  17
                                                    PRELIMINARY INJUNCTION

  18
                           Defendants.                   Judge Christina A. Snyder

  19
  20         Plaintiffs apply to the court for an order to set a briefing schedule and

  21   hearing date for plaintiffs' motion for declaratory relief and a preliminary
  22   injunction, filed on Aug. 14, 2021, Doc. 10, and submit a proposed order herewith.
  23
                                  YAGMAN + REICHMANN, LLP
  24
  25                              By: _______________________
                                        STEPHEN YAGMAN
  26
  27
  28
       //


                                                 1
Case 2:21-cv-06558-MWF-KS Document 13 Filed 08/16/21 Page 2 of 4 Page ID #:39


   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2         The name, address, telephone number, and email address of defense counsel
   3   is:
   4         Benjamin Barnouw
   5         300 S. Spring St., Ste. 1702
             Los Angeles, CA 90013-1256
   6         (213)269-6506
   7         FAX (916)731-2120
             ben.barnouw@doj.ca.gov
   8
   9         The reasons for seeking this application are that the California recall election
  10   is scheduled for Sept. 14, 2021 and there is insufficient to time within which
  11
       plaintiff's motion for declaratory relief and a preliminary injunction, Doc. 10, can
  12
       be heard so that it could affect that election. This action was filed last Thursday,
  13
       Aug. 13, Doc. 1, the subject motion promptly was filed the next day, Friday, Aug.
  14
       14, and the two declarations in support of the motion were filed this morning, Aug.
  15
       16. A proposed order is lodged concurrently herewith.
  16
             Plaintiffs' counsel has made a reasonable, good faith effort to notify defense
  17
       counsel both of the motion and this application, but as of 7:25 a.m. on Mon., Aug.
  18
       16, has not yet spoken with counsel, but plans to telephone him at 9:00 a.m. An
  19
       email previously was sent to him to notify him of this application. Also, a copy of
  20
       the complaint, the motion, the proposed order thereon, and the supporting
  21
       declarations were emailed this morning to opposing counsel. Presently, it is
  22
       unknown whether defense counsel will oppose the instant application.
  23
  24
                                      Respectfully submitted,

  25
                               YAGMAN + REICHMANN, LLP
  26
  27                            By: _______________________
                                      STEPHEN YAGMAN
  28



                                                 2
Case 2:21-cv-06558-MWF-KS Document 13 Filed 08/16/21 Page 3 of 4 Page ID #:40


   1                     DECLARATION OF STEPHEN YAGMAN
   2         I, Stephen Yagman, declare the following to be true under the penalty of
   3   perjury at Venice Beach, California, pursuant to 28 U.S.C. § 1746, on the date set
   4   forth below my signature hereinbelow.
   5         1. I am one of plaintiffs' attorneys in this action.
   6
             2. I incorporated herein by this reference the facts set forth in the
   7
       immediately-preceding memorandum, which I drafted and which I know from my
   8
       personal knowledge, in order to render them admissible in evidence.
   9
  10
  11                      ____________________________________
  12                               STEPHEN YAGMAN 08/16/2021
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       //


                                                  3
Case 2:21-cv-06558-MWF-KS Document 13 Filed 08/16/21 Page 4 of 4 Page ID #:41


   1                            CERTIFICATE OF SERVICE
   2         I, STEPHEN YAGMAN, declare under penalty of perjury, pursuant to 28
   3   U.S.C. § 1746, that I provided a courtesy copy of the foregoing ex parte
   4   application and proposed order thereon to Supervising Deputy Attorney General
   5   Benjamin Barnouw, by emailing it to him at ben.barnouw@doj.ca.gov on Mon.,
   6
       Aug. 16, 2021, at around 7:45 a.m.
   7
   8
   9                      ____________________________________
  10                              STEPHEN YAGMAN 08/16/21
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                4
